Case 2:20-cv-00030-JRG Document 432 Filed 06/08/21 Page 1 of 6 PageID #: 35162




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 HUAWEI TECHNOLOGIES CO. LTD.,

                  Plaintiff,

                      v.                          No. 2:20-cv-030-JRG

 VERIZON COMMUNICATIONS, INC., et al.             Jury Trial Demanded

                 Defendants.


 VERIZON BUSINESS NETWORK
 SERVICES, INC., et al.

           Counterclaim-Plaintiffs,

                      v.

 HUAWEI TECHNOLOGIES CO. LTD.,
               et al.

          Counterclaim-Defendants.



          JOINT NOTICE OF AGREEMENTS ON PRETRIAL MATTERS
Case 2:20-cv-00030-JRG Document 432 Filed 06/08/21 Page 2 of 6 PageID #: 35163




       Pursuant to the Court’s Docket Control Order (Dkt. 308), the Parties hereby file this

Notice to inform the Court of agreements reached during meet and confers about outstanding

objections and motions in limine.

       Having conferred numerous times to try to resolve outstanding disputes, the parties have

reached the following agreements:

    1. The parties have agreed to preadmit many of the exhibits on the parties’ exhibit lists, and

       are continuing to confer in order to further reduce the objections that need to be heard at

       the forthcoming Pretrial Conference. The parties will file amended exhibit lists reflecting

       any agreements as soon as possible, and will continue to crystallize the outstanding

       disputes.

    2. With respect to deposition designations, both Parties agree that, because of the Parties’

       Stipulated Trial Management Procedures (Dkt. 403 at 27)—which provide a process for

       disclosure of deposition testimony and resolution of any objections during trial—the

       Parties should defer any objections over deposition testimony until the time set forth in

       those procedures. This will ensure the Court does not have to rule on a host of objections

       that will ultimately be moot, since both sides intend to significantly reduce the amount of

       deposition testimony actually played at trial (based on pretrial motions, case narrowing,

       available trial time, etc.) relative to what has been designated to date.

    3. The parties have agreed to exclude in limine the following matters (which moot in part

       motions in limine currently pending before the Court, as indicated alongside each

       agreement below).1 The parties will shortly file a supplemental Joint Notice of Agreed



1
 Verizon’s agreements are all subject to Verizon’s arguments in opposition to Huawei’s MILs
(Dkts. 402, 422). While Huawei does not understand the scope of this caveat, the parties will
continue to confer to clarify the specific bounds of the agreements prior to supplementing the
                                                 1
Case 2:20-cv-00030-JRG Document 432 Filed 06/08/21 Page 3 of 6 PageID #: 35164




       Motions in Limine consolidating this list with Dkt. 361. The parties are continuing to

       meet and confer on the pending motions in limine and will apprise the court of any

       further agreements before the pretrial conference.

          a. Any reference, argument, evidence, or testimony relating to Xinjiang, Hong

              Kong, Taiwan or Tibet. (This agreement stems from Verizon’s response to, and

              moots in part, Huawei’s MIL No. 1.)

          b. Any reference, argument, evidence, or testimony suggesting that Huawei has

              retaliated against the United States. (This agreement stems from Verizon’s

              response to, and moots in part, Huawei’s MIL No. 2.)

          c. Any reference, argument, evidence, or testimony about the way a Party reviewed

              source code in this case (e.g., in person vs. printouts). (This agreement stems from

              Verizon’s response to, and moots in part, Huawei’s MIL No. 6.)




Parties’ Joint Notice of Agreed MILs.

                                                2
Case 2:20-cv-00030-JRG Document 432 Filed 06/08/21 Page 4 of 6 PageID #: 35165




Dated: June 8, 2021                       Respectfully submitted,

                                          /s/ Jason D. Cassady
                                          Bradley W. Caldwell
                                          Texas Bar No. 24040630
                                          bcaldwell@caldwellcc.com
                                          Jason D. Cassady
                                          Texas Bar No. 24045625
                                          jcassady@caldwellcc.com
                                          John Austin Curry
                                          Texas Bar No. 24059636
                                          acurry@caldwellcc.com
                                          Justin T. Nemunaitis
                                          Texas Bar No. 24065815
                                          jnemunaitis@caldwellcc.com
                                          CALDWELL CASSADY CURRY P.C.
                                          2121 N. Pearl St., Suite 1200
                                          Dallas, Texas 75201
                                          (214) 888-4848

                                          Gregory P. Love
                                          Texas Bar No. 24013060
                                          greg@lovetrialfirm.com
                                          LOVE LAW FIRM
                                          P.O. Box 948
                                          Henderson, Texas 75653
                                          (903) 212-4444

                                          David M. Barkan
                                          California Bar No. 160825
                                          barkan@fr.com
                                          FISH & RICHARDSON P.C.
                                          500 Arguello Street, Suite 500
                                          Redwood City, CA 94063
                                          Telephone: (650) 839-5070


                                          ATTORNEYS FOR PLAINTIFF/
                                          COUNTERCLAIM DEFENDANT HUAWEI
                                          TECHNOLOGIES CO., LTD. AND
                                          COUNTERCLAIM DEFENDANTS HUAWEI
                                          TECHNOLOGIES USA, INC. AND
                                          FUTUREWEI TECHNOLOGIES, INC.


                                       /s/ Deepa Acharya
                                       Charles Verhoeven


                                      3
Case 2:20-cv-00030-JRG Document 432 Filed 06/08/21 Page 5 of 6 PageID #: 35166




                                          charlesverhoeven@quinnemanuel.com
                                          Brian Mack
                                          brianmack@quinnemanuel.com
                                          QUINN EMANUEL URQUHART & SULLIVAN
                                          50 California Street, 22nd Floor
                                          San Francisco, California 94111-4788
                                          Telephone: 415-875-6600
                                          Fax: 415-875-6700

                                          Patrick Curran
                                          patrickcurran@quinnemanuel.com
                                          QUINN EMANUEL URQUHART & SULLIVAN
                                          111 Huntington Ave, Suite 520
                                          Boston, Massachusetts 02199
                                          Telephone: 617-712-7100
                                          Fax: 617-712-7200

                                          Kevin Hardy
                                          kevinhardy@quinnemanuel.com
                                          Deepa Acharya
                                          deepaacharya@quinnemanuel.com
                                          QUINN EMANUEL URQUHART & SULLIVAN
                                          1300 I Street NW, Suite 900
                                          Washington, D.C. 20005
                                          Telephone: 202-538-8000
                                          Fax: 202-538-8100

                                          Deron R. Dacus
                                          State Bar No. 00790553
                                          The Dacus Firm, P.C.
                                          821 ESE Loop 323, Suite 430
                                          Tyler, TX 75701
                                          Phone: (903) 705-1117
                                          Fax: (903) 581-2543
                                          ddacus@dacusfirm.com

                                          ATTORNEYS FOR VERIZON
                                          COMMUNICATIONS INC., VERIZON
                                          BUSINESS NETWORK SERVICES, INC.,
                                          VERIZON ENTERPRISE SOLUTIONS,
                                          LLC, CELLCO PARTNERSHIP D/B/A
                                          VERIZON WIRELESS, VERIZON DATA
                                          SERVICES LLC, VERIZON BUSINESS
                                          GLOBAL LLC, VERIZON SERVICES
                                          CORP., AND VERIZON PATENT AND
                                          LICENSING INC.


                                      4
Case 2:20-cv-00030-JRG Document 432 Filed 06/08/21 Page 6 of 6 PageID #: 35167




                                CERTIFICATE OF SERVICE

       The undersigned certifies that counsel of record is being served with a copy of the

foregoing document via the Court’s electronic filing system on this 8th day of June, 2021.

                                                    /s/ Jason D. Cassady
                                                    Jason D. Cassady




                                                5
